961 A.2d 1227 (2008)
William LEWIS, Petitioner
v.
John J. POSERINA, S.J., Court of Common Pleas of Philadelphia County, Respondent.
No. 140 EM 2008.
Supreme Court of Pennsylvania.
December 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of December, 2008, the Application for Leave to File Original Process is GRANTED, and the Petition for Writ of Mandamus or, in the *1228 Alternative, Petition for Writ of Prohibition, is DENIED. The Prothonotary is directed to remove the Judge's name from the caption.